DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13, 19-21 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaffney et al (US 2010/0255986), as evidenced by Hinago et al. (US 6143916).
Gaffney teaches using a catalyst for the oxidative dehydrogenation of paraffins (specifically ethane) to olefins (specifically ethylene) (abstract,  [0015], [0030]) in dehydrogenation conditions ([0108]),  wherein the catalyst is a composite oxide having a formula of MoaVbXcYdOn, wherein   X=at least one of Nb and Ta; Y=at least one of Te, Sb, Ga, Pd, W, Bi and Al; a=1.0; b=0.05 to 1.0; c=0.001 to 1.0; d=0.001 to 1.0; and n is determined by the oxidation states of the other elements,  preferably X  being  Nb and Y being Te ([0016]-[0018], [0033], [0036]).   
 As such claimed limitations of  “the pre-treated mixed metal oxide catalyst is obtained by a process comprising” a) preparing… b) contacting the catalyst with a gas containing more 99.9 vol. % of oxygen or by contacting the catalyst with a gas mixture comprising an inert gas and oxygen, wherein the amount of oxygen is of from 1 to 99.9 vol. %, based on the total volume of the gas mixture …., c) pre-treating the mixed metal oxide catalyst with gas mixture…. ” are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).
Furthermore, Gaffney teaches preparing a catalyst containing Mo, V, Te and Nb,  drying and obtaining a composite oxide of Mo, V, Te and Nb,  then calcining (pretreating) the composite oxide catalyst in inert gas atmosphere such as nitrogen, helium, argon, air, or mixtures thereof at temperature of from about 250°C to about 1,000°C, more specifically from about 400-800 °C ([0033]-[0035], [0040], [0041], [0043]) to obtain a mixed metal oxide catalyst containing Mo, V, Te and Nb.  Since Gaffney teaches the prepared catalyst containing Mo, V, Te and Nb being calcined in the inert gas atmosphere containing mixture of nitrogen, helium, argon, air or mixture thereof ([0041], [0043]), wherein a gas mixture comprising an inert gas and oxygen with oxygen amount from 1 to 99.9 vol% seems apparently involved.   In this case, Gaffney already teaches a same or substantially the same mixed metal oxide catalyst containing Mo, V, Te and Nb as that of instantly claimed as described above. 
Regarding claims 11, as for the claimed  pre-treating the mixed metal oxide catalyst containing Mo, V, Te and Nb with a gas mixture comprising an inert gas and oxygen (O2), wherein the amount of oxygen is from 100 to less than 7500 parts per million by volume (ppmv), based on the total volume of the gas mixture, Gaffney already discloses obtaining a mixed metal oxide catalyst containing Mo, V, Te and Nb via calcining  at oxidizing atmosphere, then pretreating the mixed-metal oxide calcined under inert atmosphere wherein typical calcining temperature from 250 to 1000 °C ([0043]) wherein calcining atmosphere can be nitrogen, helium, argon or mixtures, or air or mixtures ([0041]).   Gaffney further discloses such calcined composite metal oxide catalyst can further be heated at temperature of 300-500 °C ([0046], [0050]).   Gaffney   suggests an inert atmosphere comprising oxygen, mixtures of air wherein such inert atmosphere (containing greater than 0% vol but less than 100% vol. of oxygen) is considered to encompass the oxygen content ranges of claims 11 when contacting the catalyst with a gas mixture containing inert gas and oxygen.  Such overlapping ranges are considered to constitute prima facie obviousness (see MPEP 2144. 05 I).    It would have been obvious for one of ordinary skill in the art to combine inert gas and air as shown by Gaffney for help providing a desired calcining atmosphere for help obtaining a desired mixed metal oxide of Mo, V, Te and Nb catalyst for oxidative dehydrogenation of ethane  because combining known elements for predictable results,  i.e. combining such known inert gas and air as calcining atmosphere for help providing mixed metal oxide of Mo, V, Te and Nb catalyst for oxidative dehydrogenation of ethane,  having reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR). 
Hinago, in a similar invention directed toward Mo, V, Nb, and Te based catalysts (abstract), teaches that the catalyst may be calcined in an inert gas atmosphere that is substantially free of oxygen.  By “substantially free,” Hinago further teaches that the oxygen concentration is generally 1,000 ppm or less (col. 9, lines 42-53).  Although the teachings of Gaffney alone are considered to overlap the claimed oxygen concentrations by teaching mixtures of other gases with air, one of ordinary skill would expect said other gases (not including air or oxygen explicitly) to contain trace amounts of oxygen, as evidenced by Hinago, which are still within the required ranges of claims 11.  
It is noted that such recited “contacting the catalyst with a gas mixture comprising an inert gas and oxygen (O2), wherein the amount of oxygen is from 100 to  less than 7500 parts per million by volume (ppmv), based on the total volume of the gas mixture, at an elevated temperature which is of 300 to 900 °C” is a step for preparing  a mixed metal oxide catalyst containing Mo, V, Te and Nb,  i.e. a product by process limitation,  Gaffney already teaches a same or substantially the same pre-treated  mixed  metal oxide catalyst containing Mo, V, Te and Nb  as that of instantly claimed. 
Regarding claim 12-13,  such limitations  are met as discussed above.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Regarding claim 23-26, Gaffney already teaches a same or substantially the same pre-treated mixed metal oxide catalyst as that of instantly claimed.  Furthermore, as evidenced by Hinago already teaches an amount of oxygen overlapping with that of instantly claimed as discussed above, thus renders a prima facie obviousness (see MPEP 2144. 05 I).
Regarding claims 19-21 and 27, such limitations are met as discussed above. 
Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments about instant specification using 500 to 5000 ppm oxygen to a catalyst example with Mo=1, V(a)=0.29, Te(b)=0.12, Nb (0.17)  being commensurate with scope of claims, applicant is kindly reminded that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (See MPEP § 716.02(d) - § 716.02(e)).   In the instant case, table 1 demonstrated catalyst having a specific formula Mo1V0.29Nb0.17Te0.12 ([0055]), but instant claims recite a mixed metal oxide catalyst composition formula Mo1VaTebNbcOn with a=0.1-0.4, b=c=0.05-0.3, which has a much broader scope as compared to the specific catalyst listed on table 1.    Even if assuming the applicant alleged improved results being true, but it is not readily apparent to one of ordinary skill in the art that such improved results will occur over the entire claimed range, such as any mixed metal oxide catalyst composition of Mo1VaTebNbcOn with a=0.1-0.4, b=c=0.05-0.3 treated at oxygen amount in range of 250 to 6000 ppm.   Furthermore, instant table 1 demonstrated oxygen concentration being 10,000 ppm having very bad ethane conversion and ethylene activity.   There is no data to show claimed oxygen concentration oxygen concentration in the range of 250 -6000 ppm treated mixed metal oxide catalyst composition of Mo1VaTebNbcOn with a=0.1-0.4, b=c=0.05-0.3 having improved results as compared to oxygen concentration being 250 ppm or less, and oxygen concentration greater than 6000 ppm treated the mixed metal oxide catalyst composition of Mo1VaTebNbcOn with a=0.1-0.4, b=c=0.05-0.3. Thus, such arguments are not found convincing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732